Detailed Action 
1. 	This office action is in response to the communicated dated 17 May 2021 concerning application number 16/304,682 effectively filed on 26 November 2018. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-5, 7-15, and 17-19 are pending, of which 17-19 have been withdrawn; claims 6, 16, and 20 have been cancelled; claims 1, 2, 4, 8, 9, 11, 14, 15, and 17 have been amended; and claims 1-5 and 7-15 are under consideration for patentability.

Response to Arguments
4. 	Applicant’s arguments dated 17 May 2021, referred to herein as “the Arguments,” have been fully considered but they are not persuasive or moot.
	Applicant argues that Schleich does not explicitly teach the limitation “wherein the channel selection facility is configured to generate a fine structure signal 

Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schleich et al. (US 2011/0004274 A1) in view of Litvak (US 2017/0246457 A1, also referred to herein as “Litvak-457”).

a spectral analysis facility configured to divide an audio signal into M analysis channels (Preprocessor Filter Bank 901 which divides audio signals into M band pass signals or “B.sub.1 to B.sub.M” [0029, FIG. 9]); and 
a channel selection facility (Information Extractor 902 [0030, FIG. 9]) communicatively coupled to the spectral analysis facility (Band pass signals or “B.sub.1 to B.sub.M” are sent to the Information Extractor 902 [0030, FIG. 9]) and that is configured to generate M fine structure signals corresponding to the M analysis channels (the Information Extractor 902 extracts information from the band pass signals into a set of M stimulation signals or “S.sub.1 to S.sub.M”. The extracted information includes temporal fine structures [0030, FIG. 9]), wherein each fine structure signal included in the M fine structure signals represents fine structure information for a different analysis channel included in the M analysis channels (each of the channels or band pass signal channels have temporal fine structure information [0030, 0040, FIG. 6]);
select, based on the M fine structure signals, only N analysis channels included in the M analysis channels for presentation to the patient during a stimulation frame (the pulse selector 903 which selects a set of N electrode stimulation signals or “A.sub.1 to A.sub.N” from the total of M stimulation event signals or “S.sub.1 to S.sub.M” [0031, 0051, FIG. 9]);
wherein the channel selection facility generates a fine structure signal corresponding to a particular analysis channel included in the M analysis channels by: 

generating a pulse train that has the determined frequency ([0015, 0051]); and
wherein the pulse train is the fine structure signal corresponding to the particular analysis channel (pulses are created based on stimulation signals which contain temporal fine structures extracted from the band pass signals [0015, 0030-0031, 0040]).
Schleich does not explicitly teach wherein N is less than M. 
The prior art by Litvak-457 is analogous to Schleich, as they both teach N-of-M selection strategy for channels in cochlear implants ([0029]). 
Litvak-457 teaches wherein N is less than M ([0046]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Schleich’s N-of-M selection strategy to have an N value less than the M value, as taught by Litvak-457. The benefit of this modification will allow for increasing and decreasing the probability that a particular analysis channel will be included in the N analysis channels selected for presentation to the patient during a stimulation frame (see [FIG. 6] within the prior art by Litvak-457).   
Regarding claim 2, Schleich teaches the channel selection facility is further configured to generate M energy signals corresponding to the M analysis channels (the Information Extractor 902 “S.sub.1 to S.sub.M” extracts information for stimulation events or energy which is delivered to the channels [0030, 0051]), wherein each energy signal included in the M energy signals represents an energy level within a different 
 the selection of the only N analysis channels is further based on the M energy signals (the pulse selector 903 which selects a set of N electrode stimulation signals “A.sub.1 to A.sub.N” is based on stimulation events or energy signals [0031, 0051, FIG. 9]).
Additionally, Litvak-457 teaches M energy signals corresponding to the M analysis channels, wherein each energy signal included in the M energy signals represents an energy level within a different analysis channel included in the M analysis channels (different analysis channels with energy levels [0029, FIG. 4]); and
the selection of the only N analysis channels is further based on the M energy signals (N analysis channels are picked based on the highest energy levels [0029, FIG. 4]).
Regarding claim 3, Schleich teaches wherein the M energy signals are M envelope signals ([0030]), wherein each envelope signal included in the M envelope signals represents an envelope of a different analysis channel included in the M analysis channels (envelope information for each of the channels or “S.sub.1 to S.sub.M” [0030, 0049]).
Regarding claim 4, Schleich teaches wherein the channel selection facility is configured to select the N analysis channels for presentation to the patient during the stimulation frame by: 

Litvak-457 teaches identifying N highest values out of the individual values, the N highest values corresponding to a subset of selection signals included in the M selection signals, the subset of selection signals corresponding to a subset of analysis channels included in the M analysis channels (selection of the highest signal values or levels [claim 17, 0029, 0035, FIG. 4]); and 
designating the subset of analysis channels that correspond to the subset of selection signals as the N analysis channels that are selected for presentation to the patient during the stimulation frame ([claim 17, 0029, 0035, FIG. 4]).

Regarding claim 8, Schleich teaches wherein the channel selection facility is further configured to direct a cochlear implant included in the cochlear implant system to apply electrical stimulation 4Application No.: 16/304,682Docket No.: 3021-0439-USrepresentative of signals included in the N analysis channels to the patient during the stimulation frame by applying stimulation pulses to a plurality of electrodes in accordance with an electrode firing pattern ([0032, 0035, 0050-0052]).
Regarding claim 9, Schleich teaches wherein the channel selection facility is further configured to determine the electrode firing pattern based on the M fine structure signals (the pulses delivered to the electrodes are based on stimulation signals which contain temporal fine structures extracted from the band pass signals [0015, 0030-0032]).

Regarding claim 11, Litvak-457 teaches wherein the channel selection facility: 
increases a probability that a particular analysis channel included in the M analysis channels will be included in the N analysis channels selected for presentation to the patient during the stimulation frame if the particular analysis channel was not selected for presentation to the patient during one or more stimulation frames that temporally precede the stimulation frame (element or step 606 [FIG. 6, abstract, 0047]); and
 decreases the probability that the particular analysis channel will be included in the N analysis channels selected for presentation to the patient during the stimulation frame if the 5Application No.: 16/304,682Docket No.: 3021-0439-US particular analysis channel was selected for presentation to the patient during the one or more stimulation frames that temporally precede the stimulation frame (element or step 608 [FIG. 6, abstract, 0048]).
Regarding claim 12, Litvak-457 teaches wherein M is an integer equal to or greater than eight, and wherein N is an integer that is at least one less than M ([claim 11]).
Regarding claim 13, Schleich teaches wherein the audio signal is representative of sound presented to the patient (audio or sound signals are presented to the nerve tissue of the patient [0015, 0050-0051]).
Regarding claim 14, Schleich teaches a system comprising: 

a plurality of electrodes communicatively coupled to the cochlear implant and implanted within a cochlea of the patient ([abstract]); and 
a sound processor communicatively coupled to the cochlear implant ([abstract]) and that is configured to divide an audio signal into M analysis channels (Preprocessor Filter Bank 901 which divides audio signals into M band pass signals or “B.sub.1 to B.sub.M” [0029, FIG. 9]),
 generate M fine structure signals corresponding to the M analysis channels (Information Extractor 902 extracts information from the band pass signals into a set of M stimulation signals or “S.sub.1 to S.sub.M”. The extracted information includes temporal fine structures [0030, FIG. 9]), wherein each fine structure signal included in the M fine structure signals represents fine structure information for a different analysis channel included in the M analysis channels (each of the channels or band pass signal channels have temporal fine structure information [0030, 0040, FIG. 6]), 
generate M energy signals corresponding to the M analysis channels (the Information Extractor 902 “S.sub.1 to S.sub.M” extracts information for stimulation events or energy which is delivered to the channels [0030, 0051]), wherein each energy signal included in the M energy signals represents an energy level within a different analysis channel included in the M analysis channels (stimulation energy is categorized within different M analysis channels from “S.sub.1 to S.sub.M” [FIG. 9, 0032, 0050]), 
6Application No.: 16/304,682Docket No.: 3021-0439-US select, based on the generated M fine structure signals and the generated M energy signals, only N analysis channels included in the M analysis channels for presentation to a patient during a stimulation frame (the pulse selector 903 selects a set 
determine, based on the M fine structure signals, an electrode firing pattern (the pulses delivered to the electrodes are based on stimulation signals which contain temporal fine structures extracted from the band pass signals [0015, 0030-0032]), and
 direct the cochlear implant to apply electrical stimulation representative of signals included in the N analysis channels to the patient during the stimulation frame by applying stimulation pulses to the plurality of electrodes in accordance with the determined electrode firing pattern ([0032, 0035, 0050-0052]);
wherein the channel selection facility generates a fine structure signal corresponding to a particular analysis channel included in the M analysis channels by: 
determining a frequency corresponding to the particular analysis channel (channel specific weighting to determine or ensure low frequencies for the channel or channels [0049, 0050-0051, 0054]); 
generating a pulse train that has the determined frequency ([0015, 0051]); and
wherein the pulse train is the fine structure signal corresponding to the particular analysis channel (pulses are created based on stimulation signals which contain temporal fine structures extracted from the band pass signals [0015, 0030-0031, 0040]).
Schleich does not explicitly teach wherein N is less than M. 
The prior art by Litvak-457 is analogous to Schleich, as they both teach N-of-M selection strategy for channels in cochlear implants ([0029]). 
Litvak-457 teaches wherein N is less than M ([0046]).  

Regarding claim 15, Schleich teaches wherein the sound processor is configured to select the N analysis channels for presentation to the patient during the stimulation frame by: 
generating, based on the M fine structure signals and the M energy signals, M selection signals having individual values and each corresponding to a different analysis channel included in the M analysis channels (the weight decision factor uses weights or “signal envelope amplitude values” corresponding to a particular channel to determine specific channels with low frequency [0049, 0053-0054, FIGS. 10-11]), wherein each selection signal included in the M selection signals is generated based on a single fine structure signal included in the M fine structure signals and on a single energy signal included in the M energy signals that both correspond to the same analysis channel included in the M analysis channels (the weight decision factor for determining low frequency channels is based on stimulation energy / amplitudes [0049, 0053-0054] and fine structure signals [0055]. For example, the low frequency channels contain a fine structure signal which improves the user’s understanding of speech [0055]).

designating the subset of analysis channels that correspond to the subset of selection signals as the N analysis channels that are selected for presentation to the patient during the stimulation frame ([claim 17, 0029, 0035, FIG. 4]).

7. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schleich et al. in view of Litvak-457, further in view of Litvak (US 2014/0064532 A1, referred to herein as “Litvak-532”).
Regarding claim 7, Schleich in view of Litvak-457 suggests the sound processor of claim 1. Schleich and Litvak-457 do not explicitly teach wherein the determining of the frequency corresponding to the particular analysis channel comprises: 
detecting a spectral peak included in the particular analysis channel; 
identifying a frequency of the spectral peak; and 
designating the identified frequency of the spectral peak as the frequency corresponding to the particular analysis channel.
The prior art by Litvak-532 is analogous to Schleich, as they both teach cochlear implants and a selection process for determining frequencies ([0042-0043]). 
Litvak-532 teaches wherein the determining of the frequency corresponding to the particular analysis channel comprises: 

 identifying a frequency of the spectral peak ([0042]); and 
designating the identified frequency of the spectral peak as the frequency corresponding to the particular analysis channel ([0042-0043]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the sound processor suggested by Schleich in view of Litvak-457 to determine frequencies from spectral peaks, as taught by Litvak-532. The benefit of this modification will allow for determining dominant frequencies in the audio signal. 

Statement on Communication via Internet
8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
9. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792